DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2021/03/24 has been entered.
 	This Office action is in response to Applicant's amendment filed 2021/03/24. Applicant has amended claims 1 and 5, and has added claim 33. Currently, claims 1-20 and 33 remain pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The newly introduced limitation for claims 1 and 5 “in a range from about 3 % to less than 10 %” is not supported by applicant’s submitted disclosure or specification.  

   Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15, 18-20 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Christophorou et al. (US 4,175,048).
Regarding claims 1 and 5,  Chritophorou teaches a high voltage electric equipment (title, abstract) in combination with a dielectric fluid comprising a linear octafluorobutene (perfluorobutene-2 or component A) in the amount of 10-30%; [Tables 1 and 2, 5:8-22]. Note that the concentration limit of 10% for component A meets the instant limitation of “less than 10%” (i.e. 9.99%) due to a very close proximity.  Therefore; “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected [the claimed product and a product disclosed in the prior art] to have the same properties.” Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  [MPEP 2131.03, R6].  Furthermore, this is more evident by applicant’s disclosure wherein the amount of 3% octafluorobutene-2 corresponds to 300 mbar; [PgPub: 36], and at the 0 ºC temperature pressure of octafluorobutene-2 is chosen in the range of 900-1100 mbar; [PgPub: 53].  By assuming this pressure being 1050 mbar, then the amount of octafluorobutene-2 can be calculated (3% X 1050/300) as being equal to 10.5 %, which proves the fact that a slightly higher amounts of octafluorobutene-2 would not adversely affect the instantly claimed composition, and thus Christophorou 10 % does indeed renders this limitation obvious.
Regarding claims 2-4,  The Office realizes that all the claimed effects or physical properties (inert, global warming potential, median lethal dose) are not positively stated by the reference.  However, the reference teaches all of the claimed 
“Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].
 Regarding claims 5, 11, 14-15 and 33,  Chritophorou teaches a high voltage electric equipment (title, abstract) in combination with a dielectric fluid comprising  component a)- linear octafluorobutene (octafluoro-2-ene) in the amount of 30%; [3: table 1, 4: 47, 5: 8-22], and component B such as nitrogen and carbon dioxide; [abstract, 5: 31].
Regarding claims 12-13 and 18-19,  Chritophorou teaches carrier gases such as nitrogen and carbon dioxide; [abstract, 5: 31], and another fluoro-olefin such as C7F14 perfluoroheptene (component C); [3: table 1]. 
Regarding claims 6 and 10,  The Office realizes that all the claimed effects or physical properties (dew point below minimum operating temperature, global warming potential or GWP) are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients, in the claimed ranges, and was prepared under substantially similar conditions, and that the original specification specifies. Therefore, the properties would naturally arise from a combination of specific ingredients (linear octafluorobutene).  Therefore, the claimed effects and physical properties, i.e. dew point below minimum operating temperature and GWP, would expectedly be achieved by a composition with all the claimed ingredients.  If it is the applicants’ position that this would not be the case: (1) evidence would need to be presented to support applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients.
“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].
Regarding claims 7-9 and 20, the instant claims include the limitations of “partial pressure, partial pressure and total pressures” of the arc extinction dielectric fluid which comprises components A and B. It is noted that these pressures, along with their corresponding “dew points” are, clearly, a function of the amounts of participating components of dielectric fluid (A and B).  Out of these two components only the amount   In the instant case, at the time, before the effective filing date, of invention it would have been obvious to person of ordinary skill in the art to adjust the claimed partial and total pressure by selecting a desired amounts of fluids constituents with the motivation of obtaining a desired operation of the apparatus. 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Christophorou et al. (US 4,175,048) as applied to claim 1, and further in view of Luly et al. (US 2008/0135817 A1).
Regarding claims 16-17,  Chritophorou does not teach the instantly claimed oxygen. However, the analogous art of Luly teaches a dielectric fluid, including ingredients of Chritophorou, comprising oxygen and carbon dioxide; [0044, page 11: table 1, page 19: claim 2].  At the time, before the effective filing date, of invention it would have been obvious to person of ordinary skill in the art to add the oxygen of Luly to Chritophorou’s fluid with the motivation of taking advantage of different dielectric value of oxygen for expanding the corresponding properties of a fluid which comprises oxygen (abundant in nature and cheap) in the mixture, as taught by Luly. 

Response to Arguments
Applicant's arguments filed 2021/03/24 have been fully considered but they are not persuasive. Because:
Applicant’s only argument is directly related to the newly added limitation of “less than 10%”, which is responded to in the action above. The argument is responded to, in detail by calculation, on page 4 above; [please see the rejections of claims 1 and 5].


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. M. Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 10 AM- 8 PM Flex..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/M.R.A./
Examiner, Art Unit 1767
2021/04/21

/LIAM J HEINCER/Primary Examiner, Art Unit 1767